DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 01/18/2022, is acknowledged. Applicant's amendment of claims 11 and 14-16, and cancellation of claims 12-13 filed in “Claims” filed on 01/18/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-11 and 14-16 pending for prosecution, wherein claims 1-4 have been withdrawn from consideration, and claims 11 and 14-16 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 1-10, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 09/08/2021.  Accordingly, claims 1-10 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 11 and 14-16 presented for examination.

Reason for Allowances
Claims 11 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 11: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a plurality of first contact holes in the second dielectric layer by means of etching, the plurality of first contact holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer, to expose the first conductive metal structure, wherein the height of each of the plurality of first contact holes is greater than the respective width thereof; forming a bottom electrode layer within each of the plurality of first contact holes, the bottom electrode layer covering a bottom surface and a side surface of each of the plurality of first contact holes, and a bottom end of the bottom electrode layer of each of the first contact holes being connected to the first conductive metal structure; forming a dielectric layer on the surface of each bottom electrode layer; forming a second contact hole in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure; and forming a first trench in the second contact hole by means of photolithography and etching, an upper end of the second contact hole communicating with the first trench; performing copper plating in the plurality of first contact holes to form a respective upper electrode; performing copper plating in the second contact hole and the trench to form a second conductive metal structure being connected to the first conductive metal structure; the upper electrode, the dielectric layer; and the bottom electrode layer formed in each of the plurality of first contact holes constituting a plurality of three-dimensional MIM capacitors being connected to the first conductive metal structure; and removing the bottom electrode layer; the dielectric layer; and the copper disposed outside the plurality of first contact holes by means of a planarization process”, as recited in Claim 11, in combination with the remaining process steps and sequences of the claim.			
Claims 14-16, are allowed as those inherit the allowable subject matter from claim 11. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kim (US 20020185671 A1; hereinafter Kim) “Semiconductor Device Having A Metal Insulator Metal Capacitor”.
Kannan et al. (US 20180108651 A1; hereinafter Kannan) “DEEP TRENCH METAL-INSULATOR-METAL CAPACITORS”.	
Park (US 20050142737 A1; hereinafter Park) “Methods Of Fabricating MIM Capacitors In Semiconductor Devices”.								Won et al. (US 20090001437 A1; hereinafter Won) “Integrated Circuit Devices Including Recessed Conductive Layers And Related Methods”.

Prior Art Kim teaches a semiconductor device having a metal insulator metal (MIM) capacitor on the same level with a dual damascene Cu line ([0001]), wherein (Fig. 1A+; [0020+]) providing a substrate; forming a first insulating interlayer having a plurality of first contact holes over the substrate; forming a plurality of first metal lines in the first contact holes; sequentially forming second and third insulating interlayers over the first insulating interlayer; forming a plurality of first trenches on the third insulating interlayer so that at least one of the first trenches corresponds to the first metal lines; forming a first via hole over the second insulating interlayer below the first trenches corresponding to the first metal lines; sequentially forming a first barrier metal film, a first conductive layer, an insulating film, and a second conductive layer over the third insulating interlayer including the first via hole and the first trenches to expose a region of the third insulating interlayer; forming a plurality of second trenches in the exposed third insulating interlayer so that at least one of the second trenches corresponds to the first metal lines; forming a second via hole in the second insulating interlayer below the second trenches corresponding to the first metal lines; forming a second barrier metal film and a third conductive layer on the whole surface; forming a first barrier metal film and a capacitor in the first via hole and the first trench by a polishing process; and forming a second metal line in the second via hole and the second trench to have a same level with the capacitor. But, Prior Art Kim does not expressly teach forming a plurality of first contact holes in the second dielectric layer by means of etching, the plurality of first contact holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer, to expose the first conductive metal structure, wherein the height of each of the plurality of first contact holes is greater than the respective width thereof; forming a bottom electrode layer within each of the plurality of first contact holes, the bottom electrode layer covering a bottom surface and a side surface of each of the plurality of first contact holes, and a bottom end of the bottom electrode layer of each of the first contact holes being connected to the first conductive metal structure; forming a dielectric layer on the surface of each bottom electrode layer; forming a second contact hole in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure; and forming a first trench in the second contact hole by means of photolithography and etching, an upper end of the second contact hole communicating with the first trench; performing copper plating in the plurality of first contact holes to form a respective upper electrode; performing copper plating in the second contact hole and the trench to form a second conductive metal structure being connected to the first conductive metal structure; the upper electrode, the dielectric layer; and the bottom electrode layer formed in each of the plurality of first contact holes constituting a plurality of three-dimensional MIM capacitors being connected to the first conductive metal structure; and removing the bottom electrode layer; the dielectric layer; and the copper disposed outside the plurality of first contact holes by means of a planarization process (claim 11).
Prior Art Kannan teaches a thin film transistor array panel and a manufacturing method thereof ([0002]), wherein (Fig. 1+; [0008+]) forming an active device level on a substrate; forming a local interconnect level on the active device level; forming a via opening with a sidewall extending through the local interconnect level and the active device level to a given depth in the substrate; and forming a metal-insulator-metal capacitor that includes a first plate on the sidewall of the via opening, a second plate, and an interplate dielectric between the first plate and the second plate; and forming a resistor in the local interconnect level, wherein the first plate is coupled with a first portion of the resistor, and the via opening extends through a perforation in the resistor; and forming a first via level on the local interconnect level; and forming a first metal level on the first via level, wherein the first via level includes a first contact coupled with the first plate, the first metal level includes a wire coupled with the first contact, and the local interconnect level is located vertically between the substrate and the first metal level. But, Prior Art Kannan does not expressly teach forming a plurality of first contact holes in the second dielectric layer by means of etching, the plurality of first contact holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer, to expose the first conductive metal structure, wherein the height of each of the plurality of first contact holes is greater than the respective width thereof; forming a bottom electrode layer within each of the plurality of first contact holes, the bottom electrode layer covering a bottom surface and a side surface of each of the plurality of first contact holes, and a bottom end of the bottom electrode layer of each of the first contact holes being connected to the first conductive metal structure; forming a dielectric layer on the surface of each bottom electrode layer; forming a second contact hole in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure; and forming a first trench in the second contact hole by means of photolithography and etching, an upper end of the second contact hole communicating with the first trench; performing copper plating in the plurality of first contact holes to form a respective upper electrode; performing copper plating in the second contact hole and the trench to form a second conductive metal structure being connected to the first conductive metal structure; the upper electrode, the dielectric layer; and the bottom electrode layer formed in each of the plurality of first contact holes constituting a plurality of three-dimensional MIM capacitors being connected to the first conductive metal structure; and removing the bottom electrode layer; the dielectric layer; and the copper disposed outside the plurality of first contact holes by means of a planarization process (claim 11).
Prior Art Park teaches semiconductor devices and, more particularly, to methods of fabricating metal-insulator-metal (MIM) capacitors in semiconductor devices ([0001]), wherein (Fig. 3a+ [0021+]) depositing a first insulating layer on a semiconductor substrate having at least one predetermined structure; forming a first conducting layer as a lower interconnect through the first insulating layer; sequentially depositing a second insulating layer, a third insulating layer, and a fourth insulating layer over the first insulating layer and the first conducting layer; forming a first mask pattern over the fourth insulating layer; forming a first dual damascene pattern by etching the fourth insulating layer using the first mask pattern as a mask; depositing a fifth insulating layer over the first dual damascene pattern; forming a second mask pattern over the fifth insulating layer; forming dual damascene structure by performing an etching process using the second mask pattern and the first dual damascene pattern as a mask, respectively; sequentially depositing a second conducting layer and a dielectric layer along the surface of the dual damascene structure; selectively removing some portion of the dielectric layer so that the dielectric layer remains on the area for the capacitor; depositing a third conducting layer over the dielectric layer; and planarizing the top surface of the third conducting layer, the dielectric layer, and the second conducting layer by performing a chemical mechanical polish process. But, Prior Art Park does not expressly teach forming a plurality of first contact holes in the second dielectric layer by means of etching, the plurality of first contact holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer, to expose the first conductive metal structure, wherein the height of each of the plurality of first contact holes is greater than the respective width thereof; forming a bottom electrode layer within each of the plurality of first contact holes, the bottom electrode layer covering a bottom surface and a side surface of each of the plurality of first contact holes, and a bottom end of the bottom electrode layer of each of the first contact holes being connected to the first conductive metal structure; forming a dielectric layer on the surface of each bottom electrode layer; forming a second contact hole in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure; and forming a first trench in the second contact hole by means of photolithography and etching, an upper end of the second contact hole communicating with the first trench; performing copper plating in the plurality of first contact holes to form a respective upper electrode; performing copper plating in the second contact hole and the trench to form a second conductive metal structure being connected to the first conductive metal structure; the upper electrode, the dielectric layer; and the bottom electrode layer formed in each of the plurality of first contact holes constituting a plurality of three-dimensional MIM capacitors being connected to the first conductive metal structure; and removing the bottom electrode layer; the dielectric layer; and the copper disposed outside the plurality of first contact holes by means of a planarization process (claim 11).
Prior Art Won teaches field of electronics and, more particularly, to integrated circuit electronic devices and related methods ([0002]), wherein (Fig. 1+; [0029+]) forming a first insulating layer on a substrate; forming a conductive layer on the first insulating layer wherein the first insulating layer is between the conductive layer and the substrate; forming a second insulating layer on the conductive layer wherein the conductive layer is between the first and second insulating layers; forming a hole through the second insulating layer and the conductive layer exposing a portion of the first insulating layer wherein sidewalls of the conductive layer adjacent the first hole are recessed relative to sidewalls of the second insulating layer adjacent the first hole; forming an insulating spacer on the sidewalls of the second insulating layer and the conductive layer; after forming the insulating spacer, forming a hole through the first insulating layer using the insulating spacer as an etch mask; and forming a conductive contact in the hole through the first insulating layer an on portions of the insulating spacer. But, Prior Art Won does not expressly teach forming a plurality of first contact holes in the second dielectric layer by means of etching, the plurality of first contact holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer, to expose the first conductive metal structure, wherein the height of each of the plurality of first contact holes is greater than the respective width thereof; forming a bottom electrode layer within each of the plurality of first contact holes, the bottom electrode layer covering a bottom surface and a side surface of each of the plurality of first contact holes, and a bottom end of the bottom electrode layer of each of the first contact holes being connected to the first conductive metal structure; forming a dielectric layer on the surface of each bottom electrode layer; forming a second contact hole in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure; and forming a first trench in the second contact hole by means of photolithography and etching, an upper end of the second contact hole communicating with the first trench; performing copper plating in the plurality of first contact holes to form a respective upper electrode; performing copper plating in the second contact hole and the trench to form a second conductive metal structure being connected to the first conductive metal structure; the upper electrode, the dielectric layer; and the bottom electrode layer formed in each of the plurality of first contact holes constituting a plurality of three-dimensional MIM capacitors being connected to the first conductive metal structure; and removing the bottom electrode layer; the dielectric layer; and the copper disposed outside the plurality of first contact holes by means of a planarization process (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAR F MOJADDEDI/Examiner, Art Unit 2898